IN THE UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                     No. 01-60881
                                   Summary Calendar



CHARLIE L. TAYLOR,
                                                                     Plaintiff-Appellant,

versus

MELINDA EZELL; GIA MCLEOD;
MICHELLE EUBANKS,
                                                                 Defendants-Appellees.



                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                              USDC No. 2:01-CV-150-PG

                                     March 15, 2002

Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

         Charlie L. Taylor, Mississippi prisoner # R6798, appeals the dismissal of his 42



         *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
U.S.C. § 1983 lawsuit under 42 U.S.C. § 1915(e)(2)(B)(I), contending that three prison

employees prevented him from adequately amending his appeal in another case, and

moves to supplement the record on appeal. Finding that Taylor fails to allege prejudice

stemming from the employees’ actions, we affirm.

      Taylor contends that three prison legal assistance employees interfered with his

access to the courts by denying him supplies, notary services, copies of letters, and a

transcript in order to prevent him from adequately amending his appeal in another case.

To state a claim of denial of access to the courts, a prisoner must allege that the

defendant’s conduct actually injured him by prejudicing his position as a litigant.1

Taylor neither alleges that he was in fact prevented from properly amending his appeal

nor explains how he suffered prejudice as a litigant due to an improperly amended

appeal. Accordingly, the district court did not err in rejecting Taylor’s claim that he

was denied access to the courts and dismissing his complaint as frivolous.2

      Taylor’s appeal is without arguable merit and is dismissed as frivolous.3 In

Taylor v. Brantley,4 this court imposed the 28 U.S.C. § 1915(g) bar against Taylor.


      1
          Chriceol v. Phillips, 169 F.3d 313, 317 (5th Cir. 1999).
      2
          Ruiz v. United States, 160 F.3d 273, 274-75 (5th Cir. 1998).
      3
          Id.; 28 U.S.C. § 1915(e)(2)(B)(i).
      4
          No. 01-60568 (5th Cir. Feb. 21, 2002).
                                           2
Taylor is therefore barred from proceeding in forma pauperis in the district court or in

this court in any civil action or appeal while he remains in prison, unless he is in

imminent danger of serious physical injury.5

      Taylor’s motions to supplement the record on appeal are DENIED.




      5
          28 U.S.C. § 1915(g).
                                           3